Citation Nr: 1709156	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board finds that further development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for bilateral hearing loss.  The Veteran contends that his hearing loss is due to his in-service noise exposure, including working in loud kitchen conditions and working in an asphalt plant and repairing asphalt roads. 

As an initial matter, the record is void of any in-service records.  After several attempts made by the RO to obtain such records, the RO was notified by the National Archives and Records Administration that the Veteran's records were not obtainable and more than likely were destroyed in the 1973 fire.  All other attempts to locate any of the Veteran's in-service records have been unsuccessful.  The Board notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

In October 2014, the Veteran received a VA examination.  The VA examiner found the Veteran did suffer from sensorineural hearing loss in both ears.  However, the examiner stated she could not provide a medical opinion as to whether the hearing loss is at least as likely as not caused by or the result of an event in the military without resorting to speculation due to the lack of in-service records.  Based on the VA examiner's opinion, the RO denied service connection for bilateral hearing loss because there was no medical link between the Veteran's hearing loss and service. 

The Board finds that the October 2014 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, the October 2014 VA examiner never addressed the Veteran's lay statements that he experienced noise exposure due to working in a loud kitchen as a cook and in an asphalt plant which was extremely loud without any ear protection during service. 

Therefore, the Board finds, given the Veteran's competent lay statements concerning his exposure to noise during service, an addendum opinion that reflects consideration of these statements should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss claim.

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's October 2014 examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the October 2014 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  
	
Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as a field artillery specialist.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





